Citation Nr: 0011632	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
residuals, cerebrovascular accident with right-sided 
involvement, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1957 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that decreased the 
evaluation for the veteran's residuals, cerebrovascular 
accident with right-sided involvement from 30 percent 
(effective in July 1988) to 10 percent under diagnostic code 
8008-8205, effective from July 1998, a period exceeding 5 
years.  The record indicates the veteran failed to appear at 
his scheduled hearing before the Board on May 3, 1999.


FINDINGS OF FACT

1.  The veteran's residuals, cerebrovascular accident with 
right-sided involvement, were rated 30 percent disabling from 
July 1988 to July 1998.

2.  An April 1998 RO rating decision considered all required 
regulatory provisions for the reduction of the rating for 
residuals, cerebrovascular accident with right-sided 
involvement, from 30 percent to 10 percent.

3.  The December 1996 and January 1998 examinations upon 
which the reduction was based were as full and complete as 
the September 1988 examination upon which the 30 percent 
rating was based.

4.  Residuals of the veteran's cerebrovascular accident with 
right-sided involvement consist primarily of mild hemifacial 
paresthesia, and are equivalent to moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve; residuals 
equivalent to or more nearly approximating severe incomplete 
paralysis of the fifth (trigeminal) cranial nerve are not 
found.

5.  All the evidence of record clearly warrants the 
conclusion that sustained and material improvement has been 
demonstrated.

6.  It is reasonably certain that such improvement will be 
maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for 
residuals, cerebrovascular accident with right-sided 
involvement, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.7, 4.124a, Codes 8008, 8205 (1999).

2.  The criteria for a  rating greater than 10 percent for 
residuals, cerebrovascular accident with right-sided 
involvement, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.7, 4.124a, Codes 8008, 8205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran's blood 
pressure was elevated in service.  Service connection for 
hypertension was granted in September 1977.

The veteran underwent a VA examination in September 1988.  
The veteran reported that, during the past year and a half, 
he had had several episodes of transient ischemic attacks 
followed by a stroke which left him with numbness of the 
right side of his face and right upper extremity.  The 
examiner noted that the veteran had no weakness secondary to 
the stroke, but that the veteran did get a little fatigue of 
his right lower extremity on exertion.  Records show that the 
etiology of the veteran's cerebrovascular accident was 
hypertension.  

A November 1988 RO rating decision granted service connection 
for residuals, cerebrovascular accident with right-sided 
involvement, as directly due to and proximately the result of 
the service-connected hypertension, and assigned a 30 percent 
evaluation under diagnostic code 8008, effective from July 
1988.

The veteran underwent a VA examination in February 1996.  He 
reported taking numerous high blood pressure medications; his 
hypertension remained uncontrolled.  The examiner noted that 
a cerebrovascular accident happened in 1987, with some right-
sided weakness, and that the veteran had fully recovered from 
the cerebrovascular accident.  The examiner also noted that 
it was very concerning with the veteran's poorly treated 
hypertension.

An April 1996 RO rating decision continued the 30 percent 
rating for residuals, cerebrovascular accident with right-
sided involvement, and the veteran was scheduled for re-
examination.

The veteran underwent a VA examination in January 1998.  The 
veteran reported that in 1987, he had multiple transient 
ischemic attacks, described as the sudden onset of right-
sided hemibody numbness including face that lasted a few 
minutes and resolved spontaneously; he later had a full blown 
stroke.  His symptoms at the time of the stroke included 
dysarthria, word-finding difficulty with paraphasic errors, 
right arm clumsiness and weakness, and right leg weakness and 
anesthesia.  The veteran reported that, presently, the 
sensation on the right side of his body had returned almost 
to normal; his hand movement had improved, and clumsiness had 
resolved to some extent.  He reported that he still dropped 
objects from his right hand on occasion.  He denied any 
trouble with his right leg except for occasional abnormal 
temperature sensation.  His speech and language functions 
were totally normal.  The veteran reported taking several 
medications for hypertension.

Upon examination, the veteran was alert and oriented times 
four; language and speech were intact without any paraphasic 
errors or dysarthria; remote memory was intact; recall was 
intact.  Eye cortical functions were also intact.  Cranial 
nerve examination revealed pupils to be equally reactive to 
light and accommodation.  Pupils were 3 mm.  Funduscopic 
examination was normal; extraocular muscle movement was 
normal.  Face was symmetrical, and tongue and uvula were 
midline.  The veteran had paresthesia of right hemiface to 
soft touch.  Motor strength was 5/5 throughout without drift; 
there were normal bulk and tone.  Sensory examination was 
normal without any anesthesia or paresthesia on the right 
side.  Coordination was also intact in upper and lower 
extremities for finger-to-nose, heel-to-shin, and rapid 
alternating movements.  Deep tendon reflexes were 2+ in the 
upper extremities, slightly brisker in the right lower 
extremities to 3+ in the right knee and ankle, and about 1-2+ 
in the left knee and ankle.  Babinski was not elicited on 
either side.  Gait examination was normal for heel, toe, and 
tandem walk.

The examiner's impressions were hypertension, per history; 
and left cerebrovascular accident with mild residual symptoms 
mostly paresthesia of right face.  The examiner noted that 
the veteran had multiple risk factors for stroke, including 
hypertension, coronary artery disease, diabetes, peripheral 
vascular disease, and his smoking.  The examiner also noted 
that the veteran had recovered nicely from his prior stroke.
  
A February 1998 RO rating decision proposed reducing the 
evaluation for residuals, cerebrovascular accident with 
right-sided involvement from 30 percent to 10 percent.  The 
veteran was notified of this determination in February 1998 
and of his right to submit medical or other evidence to show 
why the change in the evaluation of his residuals, 
cerebrovascular accident with right-sided involvement, should 
not be made.

A medical statement submitted in April 1998 from a VA family 
nurse practitioner reflects that the veteran continues to 
suffer from several conditions, including hypertension, 
arteriosclerotic heart disease, anxiety, diabetes, and the 
sequela of a blood clot to the brain (brain thrombus).  It 
was the opinion of the VA family nurse practitioner that the 
veteran should be considered totally and permanently unable 
to hold gainful employment, considering his multiple 
illnesses and multiple medications.

An April 1998 RO rating decision reduced the evaluation for 
the veteran's residuals, cerebrovascular accident with right-
sided involvement from 30 percent to 10 percent, effective 
July 1998.  The veteran was notified of this determination in 
May 1998.  This decision was based on reports of the 
veteran's VA medical examinations in February 1996 and in 
January 1998 that had shown significant improvement from the 
1987 cerebrovascular accident, except for mild hemifacial 
paresthesia.

The veteran submitted a notice of disagreement in June 1998, 
and the RO sent him a statement of the case in June 1998.  
The statement of the case did recite provisions of 38 C.F.R. 
§ 3.344.

An August 1998 rating decision granter a total disability 
rating for compensation purposes based on individual 
unemployability from March 1998.

Statements of the veteran in the claims folder are to the 
effect that the April 1998 RO rating decision, reducing the 
evaluation for residuals, cerebrovascular accident with 
right-sided involvement, was in error; and that additional VA 
medical records for the period from January 1998 to the 
present date conflict with the RO rating decision.

B.  Legal Analysis

The veteran's claim for restoration of the 30 percent 
evaluation for residuals, cerebrovascular accident with 
right-sided involvement is well grounded, meaning it is 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The evidence reveals that the 30 percent rating for 
residuals, cerebrovascular accident with right-sided 
involvement was in effect from July 1988 to July 1998, which 
is more than 5 years.  Hence, the provisions of 38 C.F.R. § 
3.344 are for application.  The duration of a rating is 
measured from the effective date of assignment to the 
effective date of actual reduction.  Brown v. Brown, 5 Vet. 
App. 413 (1993).

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5 year period or more.  In such cases, 
the evidence of record at the time of the reduction decision 
must demonstrate a sustained and material improvement based 
on the entire record of pertinent medical evidence.  Lehman 
v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the 
evidence of record casts a doubtful shadow upon a reduction 
in the rating, then the rating will be continued pending 
reexamination after a period of 18 to 30 months.

A review of the April 1998 RO rating decision shows that the 
reduction in the rating from 30 percent to 10 percent was 
based on consideration of the veteran's medical history, 
which showed that the disabling residuals from the stroke 
itself had almost returned to normal, except for mild 
hemifacial paresthesia.  It is also noted that significant 
improvement was shown prior to the April 1996 RO rating 
decision, but that the 30 percent rating was continued while 
the veteran was scheduled for re-examination. The reduction 
in the rating from 30 percent to 10 percent was not taken 
until after the second examination, just as 38 C.F.R. 
§ 3.344(b) recommends.

The evidence of record beginning in 1996 indicates that the 
veteran has "recovered nicely" from the cerebrovascular 
accident, except for mild hemifacial paresthesia.  The Board 
finds that the change in the veteran's condition since 1988 
is clear evidence of sustained and material improvement which 
is reasonably certain to be maintained as it did not change 
during the period from 1996 to 1998.  Moreover, the 1996 and 
1998 examinations contain as much (or more) detail as the 
1988 examination which was the basis for the 30 percent 
rating.

While correspondence from a VA family nurse practitioner 
states that the veteran suffers from multiple health 
problems-including hypertension, arteriosclerotic heart 
disease, anxiety, diabetes, and the sequela of a blood clot 
to the brain-and that he should be considered totally and 
permanently unable to hold gainful employment, most of these 
other disabilities have been separately rated and are not at 
issue here.  These other disabilities may not be considered 
again in the evaluation of residuals of a cerebrovascular 
accident with right-sided involvement, without violating the 
prohibition against pyramiding.  38 C.F.R. § 4.14 (1999).

Residuals of the veteran's cerebrovascular accident with 
right-sided involvement are rated under diagnostic code 8008-
8205, on the basis of impairment of the fifth (trigeminal) 
cranial nerve.  The evaluation for fifth cranial nerve 
paralysis is dependent upon the relative degree of sensory 
disturbance or motor loss.  38 C.F.R. § 4.120.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
30 percent evaluation requires severe incomplete paralysis.  
A 50 percent evaluation requires complete paralysis.  38 
C.F.R. § 4.124a, Code 8205.

After consideration of all the evidence in this case, the 
Board finds that it favors granting an evaluation of 10 
percent, and no more, for residuals of the veteran's 
cerebrovascular accident with right-sided involvement.  
Sensation on the right side of the veteran's body has 
returned almost to normal, except for mild hemifacial 
paresthesia.  There is no clinically demonstrated motor 
impairment.  As such, the preponderance of the evidence is 
against the claim for restoration of the 30 percent rating.  
Hence, the benefit of the doubt doctrine is not for 
application with regard to this claim, and it must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Restoration of a 30 percent rating for residuals, 
cerebrovascular accident with right-sided involvement is 
denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

